DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “axle tube,” “rear axle,” and “movement arc” (of the main lift arm portion pivot attachment of the driver link) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the claim limitation “axle tube” lacks antecedence support in the Specification filed 02/25/2021.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 18-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 18 and 19 contain the limitation “axle tube” which is not supported by the Specification of Application 15/957,170, nor by the Specification of Provisional Application 62/487,153.  Thus, as per the requirements of MPEP 201.06, the limitation is considered New Matter.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 18 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jang et al. (US 6,325,589).
	Jang discloses;
Claim 18. A power machine comprising: a frame (30) having an axle tube (not illustrated) with a rear axle (38) extending therefrom; a lift arm structure (42a, 42b, and 42) including a main lift arm portion (42 and 42b) and a driver link (52), the driver link having a frame pivot attachment (56) and a main lift arm portion pivot attachment (58) such that the driver link is pivotally coupled to the frame and to the main lift arm portion, wherein the frame pivot attachment of the driver link is positioned rearward of a centerline of the rear axle; a lift cylinder (64) pivotally coupled to the frame and to the main lift arm portion and configured to raise and lower the main lift arm portion, the lift cylinder having a lift cylinder body (bottom portion of 64) with a lift cylinder body top (top of bottom portion of 64); wherein the driver link is configured such that the main lift arm portion pivot attachment of the driver link follows a movement arc which moves above the top of the lift cylinder body (for at least a portion of the raising process) as the main lift arm portion is raised and lowered by the lift cylinder (Col. 3-5 and Fig. 2-4).  
	The Examiner notes that the term “above” is interpreted as “at a higher level.” 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Jang in view of Yasuda et al. (US 8,821,104).
	Jang discloses;
Claim 19. A power machine comprising: a frame (30) having an axle tube (not illustrated) with a rear axle (38) extending therefrom; a lift arm structure (42a, 42b, and 42) including a main lift arm portion (42 and 42b) and a driver link (52), the driver link having a frame pivot attachment (56) and a main lift arm portion pivot attachment (58) such that the driver link is pivotally coupled to the frame and to the main lift arm portion, wherein the frame pivot attachment of the driver link is positioned rearward of a centerline of the rear axle; a lift cylinder (64) pivotally coupled to the frame and to the main lift arm portion and configured to raise and lower the main lift arm portion, the lift cylinder having a lift cylinder body (bottom portion of 64) with a lift cylinder body top (top of bottom portion of 64) (Col. 3-5 and Fig. 2-4).
Claim 21. The power machine of claim 19, wherein the driver link is configured such that the main lift arm portion pivot attachment of the driver link follows a movement arc that moves above the top of the lift cylinder body (for at least a portion of the raising process) as the main lift arm portion is raised and lowered by the lift cylinder (Fig. 2).  
Claim 22. The power machine of claim 19, where a portion of the lift cylinder is positioned inboard of a portion of the driver link (Fig. 2).  
	Jang does not recite;
Claim 19. When the main lift arm portion is in a fully lowered position the main lift arm portion pivot attachment of the driver link is positioned rearward of the top of the lift cylinder body, and wherein when the main lift arm portion is in a fully raised position, the main lift arm portion pivot attachment of the driver link is positioned forward of the top of the lift cylinder body. 
Claim 20. The power machine of claim 19, wherein a main portion the driver link is positioned inward toward the frame relative to the lift cylinder body.  
	However, Yasuda discloses a power machine comprising: a frame (1), a lift arm structure (77) including a main lift arm portion (107) and a driver link (82), the driver link having a frame pivot attachment (86) and a main lift arm portion pivot attachment (89), and a lift cylinder (79) (Col. 7-12 and Fig. 1-3), and further teaches;
Claim 19. When the main lift arm portion is in a fully lowered position the main lift arm portion pivot attachment of the driver link is positioned rearward of the top of the lift cylinder body (Fig. 2), and wherein when the main lift arm portion is in a fully raised position, the main lift arm portion pivot attachment of the driver link is positioned forward of the top of the lift cylinder body (Fig. 1). 
Claim 20. The power machine of claim 19, wherein a main portion (bottom portion) the driver link is positioned inward toward the frame relative to the lift cylinder body (with respect to the rear of the power machine (Fig. 1-2).
Therefore, in view of Yasuda’s teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Jang’s lift arm mounting location as taught by Yasuda to allow for a shorter lift arm and allow the initial lift arm extension force to be more vertical, and thus resulting in the above claimed features.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD P JARRETT whose telephone number is (571)272-8311. The examiner can normally be reached M-F: 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RONALD P JARRETT/Primary Examiner, Art Unit 3652